Citation Nr: 1309716	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-28 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, in pertinent part, granted service connection for hearing loss, effective January 9, 2009.  The RO assigned an initial noncompensable (0 percent) rating.  The RO also denied service connection for right ear tinnitus.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for hearing loss, the Board has characterized the issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.   

In a January 2011 rating decision, the RO granted service connection for bilateral tinnitus, representing a full grant of the benefit sought with respect to that claim.  

The Board notes that the claims file reflects that the Veteran was previously represented by Vietnam Veterans of America (as reflected in a January 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In October 2011, the Veteran filed a VA Form 21-22 appointing the Military Order of the Purple Heart of the U.S.A. as his representative.  The Board recognizes the change in representation.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence which was associated with the record subsequent to issuance of the January 2011 supplemental statement of the case (SSOC); however, this evidence is not pertinent to the claim for an initial compensable rating for hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that further action on the claim on appeal is warranted.  

The Veteran was most recently afforded a VA examination to evaluate his hearing loss in January 2011.  In March 2013, the Veteran's representative reported that the Veteran asserted that his hearing loss had worsened since his January 2011 VA examination.  She requested that he be afforded a new VA examination to evaluate his hearing loss.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current severity of the Veteran's hearing loss, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

Additionally, the January 2011 VA examination report states that the Veteran was seen in the audiology and speech pathology clinic on January 18, 2010.  This statement is most likely a typographical error, as the Veteran was evaluated during the VA examination on January 18, 2011.  The claims file includes VA treatment records from the Detroit VA Medical Center (VAMC) dated from July 2009 to June 2010 and the Virtual VA e-folder includes treatment records dated from December 2010 to June 2011; however, no records dated in January 2010 have been associated with the claims file or Virtual VA e-folder.  

As the claim must be remanded to afford the Veteran a new VA examination, on remand, the AMC/RO should associate with the claims file or Virtual VA e-folder any records from the Detroit VAMC dated in January 2010.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should also associate with the claims file or Virtual VA e-folder any pertinent treatment records dated since June 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Detroit VAMC, dated in January 2010 and since June 2011.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate the service-connected hearing loss.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

